2006 Annual report on the CFSP - Annual report on the implementation of the European Security Strategy and ESDP (continuation of debate)
We will continue with the joint debate on the report by Jacek Saryusz-Wolski, on the 2006 annual report on the CFSP, and the report by Helmut Kuhne, on the implementation of the European Security Strategy and ESDP.
(PT) I should like to congratulate Mr Kuhne on his excellent report and in particular for the insistence on introducing the Human Security concept in combination with the principle of the responsibility to protect - a concept which Mr Solana has also upheld here.
These have to be the twin pillars behind a European approach to crisis management missions. On the one hand, deciding to intervene in a country under the ESDP must be based on an interpretation of the UN Charter that emphasises the responsibility to protect: the obligation to prevent genocide, war crimes, ethnic cleansing and crimes against humanity.
On the other hand, if the Union finds itself involved in a crisis requiring the use of military means, it is essential for the use of force to be guided by the doctrine of human security. This would mean that European troops would have to focus their efforts on setting up safe havens for non-combatant civilian populations, much more than on destroying the enemy with a view to military victory.
These two principles provide Europe with a coherent crisis management strategy at the beginning of the 21st century. Amendment 1 by the Socialist Group in the European Parliament therefore reflects the moral, legal and operational demands we are facing in Afghanistan, Chad and Lebanon and that we will face in the future.
For these reasons, I find it regrettable that the Group of the European People's Party (Christian Democrats) and European Democrats and the Confederal Group of the European United Left/Nordic Green Left rejected this amendment. This reactionary alliance insists on turning a blind eye to the primacy of human rights - a concept that would reinforce the legitimacy of and popular support for ESDP missions.
Mr President, there are, I fear, two problems with the debate this afternoon. The first is the claptrap that we hear from the far right about the Treaty of Lisbon. The second is that there is a certain complacency about all those, including myself, who strongly defend the Common Foreign, Security and Defence Policy. The purpose of a grand European security strategy is not to be admired, but to be followed, and too often the Council and the Member States have failed to follow their excellent strategy.
The UK and France have failed to deliver the promises of the St Malo Agreement. Certain others have insisted on a miserly and self-defeating policy that military costs should lie where they fall. What is the point of such a policy when the objective is to spread the burden? The fact is that only 20% of our armed forces can actually fight. Several of the ESDP missions are impoverished. The absence of a European HQ for the ESDP fragments commands and impairs the pooling of resources.
The sad problem is that we too often fail to learn from our mistakes, and simply tweaking the security strategy will not make the difference.
(IT) Mr President, ladies and gentlemen, I have heard the CFSP programme, but it appears a little laughable coming from a Europe that cannot even manage to control its own external borders that are breached every day by thousands of illegal immigrants, traffickers and mafia members. A security policy without a basis - if there is one, Mr Solana, please tell us what this basis is!
The reports continually mention climate change, but the danger of the possibility of military attacks, terrorist attacks of a biological or even nuclear nature is ignored, even though this danger is far more serious and perhaps real, in view of the threats voiced by Islamist terrorists.
Europe is weak in terms of political conclusions. Look at the Black Sea, for example, which is a kind of chess-board on which there is no European policy. This is despite the fact that upon this chess-board our energy future and our security future is decided. Where is Europe's political approach on this chess-board?
The Lisbon Treaty will not offer anything more than the little that has been achieved: the lack of perspectives of a Europe that has no geopolitical vision. Mr Solana, this is a void of 10 years of managing the foreign policy. Over those past 10 years all you have achieved is a void!
(EL) Mr President, the two reports clearly present the escalation of the EU's aggressiveness and imperialist plans. They set out a series of priorities for 2008, the goal of which is the economic, political and military advancement of European capital in the world. The EU also aims to plunder peoples and countries, either independently or, where that is not possible, with the assistance of the USA and ΝΑΤΟ.
In the first report, one of the salient points is interference and starting wars under the statutory smokescreen of excuses such as the fight against terrorism and the 'protection of human rights and democracy'. Paragraph 15, Mr Solana, contains the typical, unacceptable and dangerous distinction between democracies and non-democracies. Now who has given you the right to describe peoples as democratic or undemocratic? In this context you also use the new term 'human security' as a pretext for preventive wars.
Furthermore, both reports, especially the second one, promote the EU's greater militarisation due to the new drive for Battle Groups and the creation of a permanent EU military force. This is being made possible through the development of Eurocorps, permanent structured cooperation, and adapting the armed forces of Member States to the EU's aggressive plans. This follows in the footsteps of ΝΑΤΟ by escalating the EU budget's contribution to weapons and military expenditure. Cooperation between the EU and ΝΑΤΟ is being stepped up under the guise of military missions, supposedly non-military police and legal forces. These are experts who in reality prepare and handle the EU's military campaigns. You vaunt the 17 military missions carried out and call for more.
The EU you are building is a union of war, aggression and imperialism. For this reason, the people must go down the path of resistance, disobedience and insubordination.
(PL) Mr President, we are talking today about a sphere of competence that has hitherto been reserved for sovereign European states. Today the apparition of EU foreign and security policy is becoming a reality as never before, especially following the introduction of the new Lisbon Euro-Constitution.
As a Polish Member, I do not want and cannot agree to Brussels rather than Warsaw deciding on Polish foreign policy, while German generals at military HQ outside Berlin or Brussels take care of our security. Nor do I want Polish soldiers with an EU flag on their uniforms to be acting on behalf of foreign interests in various places in Europe and the world.
Current trends and the now open structure of the single European state are unacceptable. Of course, you can trick your own peoples by not even asking them what they think about the construction of a super-EU, but sooner or later this project will crumble to dust.
Mr President, today's message should be that the CFSP should more than ever be based on common European values. To the ever-increasing security challenges there is one convincing answer: solidarity and enhanced coordination of common foreign and security policies. Those value-based objectives should be seen as taking priority over bilateral relations and Javier Solana was right in telling us that what really matters is political will.
As for energy security, I would like to call on the Commission and the Council to take serious account of Parliament's position from last September on foreign energy security, which also offers some institutional improvements.
This report also calls on the Commission to concentrate all its efforts on successfully completing the Nabucco pipeline. I think it is not a question of one or the other: we should build our own pipeline in practical terms and effectively.
Finally, it is high time to effectively address the new cyber-challenges, as the rapporteur, Mr Kuhne, mentioned. I would like to use the term 'cyber-terrorism'. A year ago, one million computers from all over the world were mobilised to block government institutions and banks in Estonia. I think the European Parliament too has to prepare a concise stand on how to respond to the threats of the newest technologies, which up to now seem to surpass the progress achieved by the Lisbon Strategy.
Mr President, I want to address a matter of principle, namely the neo-conservative tendencies of this House on the EU Foreign and Security Policy. Seemingly some of us believe that the substance of any foreign policy is dependent on the nature of the political regime pursuing it; therefore it looks as though our main objective has become the export of our political model. Unfortunately, the European Union has neither the decision-making mechanisms nor the means to promote effectively an interventionist policy.
We must change this approach, adopting realism as a base of our external action. This means: clearly defining the scope of our foreign policy in accordance with the common existential interests of European citizens; balancing the scope with the resources, while acknowledging that this world contains actors that are different from us and do not always necessarily share our values; learning to operate with them, and giving up narcissism to look for negotiations and cooperation with our opponents, and not only with our friends.
Certainly we should try to make as many as possible of our foreign interlocutors into our friends, but before doing that and while doing that I believe we have to learn to operate with those who are not like us. I believe that we could be more appealing through our means, through our behaviour in promoting our goals rather than by our targets, thus eventually promoting our model in the world.
(PL) Mr President, there are several aspects that we must consider while discussing the European Union's common foreign policy today. The reports by Mr Kuhne and Mr Saryusz-Wolski are really very good, but there are a few elements that are lacking.
I would like to point out that we should devote greater attention to explaining European foreign policy, including its defence aspect, to the public. Our citizens, our public, are perfectly well aware of what comes from us, from the European Union - agricultural policy, policy on infrastructure - but they are never clear about European foreign and defence policy and what it is linked to. Let us not forget that at its inception the European Union was constituted around problems other than this.
It is also important to consider the Treaty of Lisbon, which will, I trust, enter into force as soon as possible and be the foundation for new EU actions, and to ensure that one of its outcomes is a set of instruments that are as efficient as possible. Many of the speakers here have dwelt mostly on military matters. Certainly Battle Groups and everything related to the European defence identity are very important, but it is of no less importance to discuss the model of European diplomacy along the lines of how that diplomatic service is to operate.
It is important that the report emphasises that EU foreign and defence policy is intertwined with a variety of very important areas of life in the European Union. It is important to emphasise that we are also introducing the ideas of a common energy policy and energy security as an element of our common European thought.
To conclude, it is important that we think of foreign and security policy as an extension of the area of security, stability and democracy. In this context I note with great approval the strong accent placed on both the Balkans and Georgia.
(PL) Mr President, the security of people living in Europe is one of the European Union's most important tasks. If we take a clear look at Community policy in recent years we see that, beyond political actions, we are militarily lightweight. Some European countries, in pursuing their own ambitions, are trying to compete politically and militarily with NATO, of which they are members. Concentrating on setting up common Battle Groups, particularly extended commands, rather than professionalising selected units in individual Member States is a mistake. It is also a mistake to under-utilise existing NATO structures.
The Community's strength ought to lie in strong national armies. The European Union must resolve conflicts in Europe that are currently frozen, not only by means of declarations, but also through real political actions. The recent problems in Georgia have been provoked in part by EU support for Kosovo.
(ES) Mr President, the Saryusz-Wolski report, which we will adopt tomorrow, is a very complete report that covers practically all the regions of the world affected by the European Union's foreign policy in a balanced way. As I have only two minutes I am just going to mention some of the horizontal aspects that the report rightly includes.
Today foreign policy cannot be explained solely from a geographical point of view. There are issues that have a global, horizontal aspect, and they are of such great importance that the main actors in the Union's foreign policy should be involved in them. I am referring first of all to the fight against terrorism and organised crime. These are matters that the foreign and security policy should pay very particular attention to.
Another question of great importance is that of migration and the fight against illegal immigration. We need to secure the cooperation of the countries of origin and transit countries, and the Union should be resolutely involved through its external action. In short, if we want to build an area of security, freedom and justice in the European Union, the external dimension is fundamental, as the Saryusz-Wolski report says. This is something that cannot only be the responsibility of the Home Affairs Ministers or of the Commissioner for Justice.
Another priority horizontal aspect is energy security. Given the high level of external dependency of the Member States, we need to move towards a common foreign policy for the Union in the field of energy. In addition, due to the clearly global nature of climate change, we need external action by the Union in order to find an effective response to this threat.
Ladies and gentlemen, I think it is essential to make progress on all these issues and for the Union's foreign policy to form part of this. They are issues that concern citizens, and citizens think that the European Union should help to promote them effectively, as State sovereignty is shared precisely in order to tackle the challenges that transcend the individual States and are therefore global challenges.
Therefore, by making progress in these areas, the European Union will be able to better justify its existence and thus increase its legitimacy as far as public opinion and citizens are concerned.
Mr President, I congratulate both rapporteurs, and I agree on the importance of the Lisbon Treaty assessments whilst evaluating the CFSP report.
If we were to have had this discussion in ten days' time, after the decisive referendum - and my belief is that Ireland will say 'yes' - the debate would have been even more concrete and optimistic.
Nowadays, when threats are on the rise and infiltrate from all sides, if the EU cannot speak with one voice, it is essential to speak at least in a coordinated and stronger manner. I agree completely with Mr Solana's assessment.
It will not be easy to start negotiations on the EU-Russia agreement. After a delay of one and a half years there is a risk of losing a similar or even greater amount of time if we are not focused on the most fundamental issues. This is why 27 countries have to coordinate their interests, concentrating on those which are common and important for all. The alternative to the negotiations being delayed or failing is an amplification of Moscow's bilateral talks with Rome or Vilnius, Berlin or Budapest, Paris or Sofia. This is not an attractive option, especially for the new States.
The response of the Commission and the Council was timely - given the threat of climate change - calling this a central issue. The European Parliament should continuously follow and scrutinise the way in which plans and measures are implemented to counter the threat.
(FI) Mr President, this report stresses the importance of human and civil rights, which is good. Trends in energy security are also seen as crucially important. It also disapproves of the way that third parties, mainly Russia, use energy as a political tool and Member States sign bilateral energy agreements without EU coordination.
The EU really needs to take a look in the mirror. Russia collaborates directly with EU Member States because the EU does not have any coherent or coordinated energy policy. It makes you wonder whether the Member States even want one. Russia's role as an important EU energy partner, perhaps its most important, has to be recognised. In energy cooperation between Russia and the EU we need to be aiming for a situation where both sides win. I believe it is also possible to reach this win-win situation based on political will and far less prejudice.
An energy policy co-implemented by Russia and the EU should be based on cooperation, not confrontation. At present some circles, including a few in the EU, are trying to hamper cooperation by being confrontational. For a long time now Russia has wanted to be Europe's equal partner. May it be so. We certainly know that Russia is not easy to negotiate with.
The EU's Common Foreign and Security Policy needs to have greater influence in international politics. I am very much in favour of Parliament putting pressure on the Council to promote the idea that the EU should have a permanent seat on the United Nations Security Council. As long as the EU does not have such a seat, it will be difficult to speak with one voice.
(SK) The document concerned is in essence based on the European Security Strategy adopted by the Council in December 2003, and on the May 2007 resolution on the common foreign and security policy. I appreciate the work done by the rapporteur, Mr Saryusz-Wolski, the Chairman of the Committee on Foreign Affairs, who has given us a comprehensive and high-quality text on which to vote.
I would like to stress several aspects of European foreign policy which cannot be implemented without strategic cooperation with our strongest ally, the United States. This is adequately expressed by the EU-US Transatlantic Partnership Agreement, in which also includes the aspect of economic relations. This issue is closely connected with military cooperation as well, not only with the US but also within the framework of NATO. Of course it is necessary to clarify and say once and for all whether the security umbrella created by the radar system in Poland and the Czech Republic will serve and protect effectively common European interests, or whether it is just a unilateral initiative designed to protect against threats from Asia. I have in mind the conduct of Iran in the Middle East region in particular.
We all know that Iran provides military and financial support to Syria and in particular to the terrorist groups operating in the region, groups that pose a constant threat to stability and peace through Hezbollah operations in southern Lebanon and Syria. Iran makes no secret of its desire to achieve a hegemonic position and its military nuclear programme is meant to help it reach this goal. However, I must ask whether it is possible to refer in the external policy document under discussion today to the Lisbon Treaty, which occurs on a number of occasions, since the Treaty is not yet in force as the ratification process has not yet been completed by all the Member States. I have one more question: under what legal provision has the European Union sent the EULEX mission to Kosovo? Was it not, in fact, an ante legem act? I am sure that there is no UN resolution that would justify such a move.
Mr President, the world in which the EU is called upon to further its integration towards a truly common foreign policy gets more complex every day. The prospect of economic recession, fuelled by the current financial crisis and increasing energy costs, the unsatisfactory status of transatlantic relations and the increasing assertiveness of Russia, which confront Europe more and more with old-style geopolitical challenges for which it is no longer equipped, are only a reflection of the current international environment.
In this context, against the background of increasing EU dependence on Russian supplies, energy tends to become the litmus test for success or failure in achieving the aim of a common EU foreign policy, because it makes all the difference whether Europe agrees to create a single energy market and consequently approaches suppliers, primarily Russia, with one voice, or continues to preserve the current national divides and give priority to bilateral preferential supply contracts destined to satisfy its increasing energy needs. Today world politics is first and foremost about gas and oil.
Mr President, I support the development of CFSP, including ESDP, and the changes introduced by the Lisbon Treaty to these policy areas. This is also the position of the Irish Government. These changes will enable the EU to develop its capabilities for conflict prevention and crisis management, while ensuring that any new arrangements are fully consistent with Ireland's traditional policy of military neutrality.
To the fellow travellers of Sinn Fein who are propagating misinformation on the Lisbon Treaty, I say to you that there is a triple lock system in Ireland on the deployment of troops: first of all, there must be a UN decision; secondly, there must be a government decision; and thirdly, it must be approved by Dáil Éireann, the national parliament. This is not going to change after Lisbon.
The current UN-authorised EU mission in Chad, in which Ireland is playing a leading role, is a prime example of the EU's activities in this area. As someone who has recently visited Chad and the EU peacekeeping mission base in the east of this country, I am convinced that this mission will provide security for the provision of humanitarian relief to hundreds of thousands of refugees and displaced persons, as well as protection for humanitarian personnel in the field. This ESDP mission to Chad is the first time that a peacekeeping operation has been launched by the EU in almost perfect harmony with all stakeholders.
Other missions with Irish involvement have included police training in the Palestinian territories, monitoring of the peace process between rebels and government in Indonesia, and providing support to the police authorities in Bosnia.
There have been more than 20 such missions since 2003. There are increasing requests to the EU to provide assistance and support in these areas. The key point regarding the totality of these initiatives is that their purpose is to make EU peacekeeping and crisis management activities more effective.
From a national perspective, we retain a veto on any developments with which we disagree, and we retain the sovereign right to decide on participation in any crisis management mission in accordance with our own legislative requirements. This is one of the many reasons why Irish people should come out to vote 'yes' on 12 June.
Before we move on, I should like to welcome all our visitors to the visitors' gallery, but especially a group from my own constituency in Yorkshire and the Humber.
(FR) Mr President, High Commissioner, I am addressing you directly to ask about the persecution suffered by Christians in Algeria. What steps has the European Union taken with regard to the persecution of Christians in a State with which we have close links? Religious freedom is enshrined in Article 18 of the Universal Declaration of Human Rights, which also imposes an obligation on each State to ensure that these rights are respected. Algeria is a member of the United Nations, but it is ignoring this fundamental right. Christians are citizens in their own right; they have the same right to practise their religion as any other religious community. This is why I am imploring you, High Commissioner, to use all direct or indirect diplomatic channels to put an end to the persecution of Christians. The credibility of the European Union is also at stake here.
(DE) Mr President, Commissioner, Mr Solana, I believe that the debate has shown very clearly that the European Union can truly be a political union only under certain conditions. Firstly, only if the Treaty of Lisbon is ratified and, secondly, only if there is an actual European Security and Defence Policy worthy of the name, that is, when it develops into something better. Then the European Union will have the opportunity to move from being a global payer towards becoming a global player.
There is no doubt that our initial efforts in Chad were not our finest hour, but it is a case study from which we as the European Union have been able to learn because, quite simply, the shortcomings became very obvious. This showed once again that the European Security and Defence Policy requires compatible systems and new and rapid mechanisms for making troops available. The time for debate is over; now is the time for us to act!
(HU) Mr President, I would like to congratulate Mr Kuhne on his excellent report. He is completely right that 2008 will be a defining year for the Common Foreign and Security Policy. Not only because of the Lisbon Treaty, but also because Kosovo will be the greatest test of whether the EU will be ready to politicise Kosovo appropriately. Unfortunately, there is still no agreement between the UN and the EU, and unfortunately we have not prepared on an intellectual level either, since we have not learned the lessons from our presence in Bosnia-Herzegovina.
With regard to the second report, I consider the anti-Russian slant of Mr Saryusz-Wolski's report to be unfortunate. Russia may and must be criticised, but at the same time she is an unavoidable strategic partner, and the deepening of cooperation is a mutual interest. It is not because the Member States of the EU conclude bilateral agreements that there is no common energy policy, but because, since there is no common energy policy, there is nothing to which the interests of the Member States can be adjusted or with which they can be aligned, so the criticism of Mr Saryusz-Wolski's report is unacceptable. Thank you for your attention.
(SK) Like others before me, I, too, want to express my thanks for the work done by Mr Saryusz-Wolski and Mr Kuhne, namely the balance they achieved between the social, legal and economic aspects in the report. I expect that in the future it will be very important for us to give more weight to, and be better prepared for, dealings with our two biggest partners: the United States and Russia. There is a new President in Russia. Soon there will be a new administration in the United States. Consequently, it will be quite right to focus precisely on these two countries in our common foreign policy.
Regarding the economic dimension, priority must be given to the need to ensure energy security in the European Union in particular. I trust that progress will be made in the negotiations with the Russian Federation on this issue. Since we are discussing our two partners here, let me say that it would help if we acted as an equal, and equally competent, partner in our relations with both parties, be it the United States or the Russian Federation, and if the policies were balanced. Finally, Mr President, I would like to say that I welcome the references to the Lisbon Treaty. By referring to it in the report we show that Parliament envisages its ratification and is fully behind it.
(CS) Thank you, Mr President. Mr Solana had not been seen among us for quite some time and I was worried about his health. Now I can see that he is healthy and well, that following the Kosovo event he did not hang himself as Judas Iscariot did. This means that I can ask him whether he knew that Hasim Thaci and his pals had been trafficking in human organs of Serbian captives. Did he know this or not?
(PL) Mr President, both rapporteurs have gained my full recognition. These are good documents. I would, however, like to draw attention to several matters linked to foreign and defence policy. I have in mind here our European potential in the following areas.
Demography - this potential is diminishing. Economic potential is not bad, but financial crises threaten us. Military potential - disunited, scattered - we can see how it is. Energy potential, potential in access to water and to food. We have spoken of other threats, to which I would like to add epidemiological threats and information security, for example. Foreign policy today should, in my view, include union with countries that are close to us in terms of civilisation, cooperation with all who wish to cooperate and a firm position with regard to the rest.
(HU) 88 years ago today, the European superpowers made some decisions on security policy, in the Treaty of Trianon that ended the First World War, that ignored the rights of national minorities, or only guaranteed them on paper. The Treaty of Paris after the Second World War did not solve the problems either. The question of security policy was reduced to a guarantee of the inviolability of borders. Many of the borders created then have ceased to be, and Czechoslovakia and Yugoslavia do not exist.
The question of minorities remains. We Hungarians have ended up in eight countries, of which thus far only Slovenia has been able to resolve the rights of the Hungarian community in a reassuring way. According to the report, progress must be made in harmony with European standards in the interests of ensuring real protection for the rights of minorities.
But what sort of European standards? It would be good to press for what we expect from the Western Balkans within the EU itself. According to the Latin proverb, 'If you want peace, prepare for war.' Today, we want a secure Europe. The rights of minorities must be settled both within and outside the EU, using the instruments of regional and cultural autonomy that have been proven to work in the western half of Europe. Thank you.
Mr President, like Mr Solana before me, I also believe that this debate has demonstrated a broad consensus in the fundamental orientation of the European Foreign and Security Policy, and I am very glad about that.
I would like to comment briefly on three points. Firstly, to come back to the question of the definition of security: I do not believe that we are very far apart at all. None of the major global problems that we will have to tackle now and in the near future is unrelated to the dimension of security policy. Even the crisis in the financial markets has a security policy dimension, as do the food and commodities situations, not forgetting the usual concerns.
Nevertheless, there is no risk of our foreign policy becoming militarised or that the European Union will be militarised, because the military answer to these risks is an option only in the rarest of cases. If it is used at all, then it will usually only be to create a secure environment in which the real task can be achieved, and this will be of a political nature and concern civil society. However, we must be in a position to do both. We must be prepared for both, and that is exactly the direction that European policy is going in. Furthermore, we are uniquely predestined to deal with crises in the world because we have a wide range of instruments available to implement our strategies.
The European Union can draw not only on the CFSP and the ESDP, but also on the different Community instruments, such as the instruments for stability and development cooperation generally, as well as humanitarian aid and the Civil Protection Mechanism.
We have to ensure that we always select the correct instruments and that there will be logical interaction between the various parties involved. There can be no doubt that one of the most important advantages of the Treaty of Lisbon - when it enters into force - is that this harmonious, effective interaction is made a great deal easier.
In closing, let me say in summary that what really matters here is our shared political will to make use of our opportunities. The opportunities are there; all we have to do is want to use them. We must use them in such a way that we are all pulling together. The reality is that, in today's circumstances, we have no choice. We simply cannot afford to act inconsistently or to apply funds inefficiently. Rather, we must pool and concentrate our resources and instruments if we want to achieve a common, credible and coherent EU foreign policy. Only then will we be equal to the challenge and able to meet the valid expectations of our citizens and partners.
Thank you very much.
High Representative for the Common Foreign and Security Policy. - Mr President, I would like to answer the two or three questions that have been addressed directly to me. Firstly, that of Mr Salafranca Sánchez-Neyra.
(ES) Mr Salafranca Sánchez-Neyra, I will say yes to the two questions that you have asked me, but allow me to say that first of all we are going to see if the Treaty is adopted. Issues based on the ratification of the Treaty will have to wait and the agreements will probably have to come later.
(FR) Mrs Záborská, we are looking into this matter. Since Mrs Záborská is not here, I will save my answer until later.
At the Agency we are working very hard on interoperability: that is something that you asked about, and the answer is 'yes'. As regards the other questions, I answered them when I spoke earlier.
I have taken careful note of all the speeches and I hope that, as time goes by - as we approach the moment of truth - after the ratification of the Treaty, we will be able together to put into practice some of the ideas that have been suggested here. Before they speak, I would again like to congratulate the two rapporteurs, as I said publicly before.
Finally, I would like to say that I agree completely with what Commissioner Verheugen said in his last speech, and I will not add any more to that.
Mr President, it is difficult to summarise this debate in a few words, but I am pleased with its content. The need for collaboration between Parliament, the Council, the Commission and the Member States is the most important conclusion we can draw from this. Secondly, the content enjoys fairly broad agreement. Thirdly, we recognise that many extremely valuable things have already been accomplished. Finally, we emphasise the need to redouble our efforts.
Commissioner, Vice-President Verheugen quite rightly reminded us of the immense contribution of Community policies, as managed by the European Commission. I share his position, because integrated foreign policy would be incomplete without the results obtained with Community policies.
For the first time, I think that this is a debate in preparation for the appointment of the future 'double-hatted' EU Foreign Minister.
Which brings me to ask the question: what shall we do without this creative tension?
(FR) ... in future, when there is only one institution. I agree with the idea that we need a stronger foreign policy for the institutions in terms of content. Energy security is the most frequently raised subject. The country or geographical location which has been mentioned most often seems to be Afghanistan, as if it were a test for the European Union and for the entire international community. There were several points of divergence. Without these differences to fuel our debates, these might be a bit boring. I therefore hope that future debates will be as lively and as rich as this one. However, we have reached an agreement on the key principles, which looks very promising, and I hope that the Council, the High Representative and the Commission, with the very modest contribution of Parliament of course, are able in future to build a foreign policy for the Union which is even stronger, greater and more ambitious.
rapporteur. - (DE) Mr President, this final chance to speak gives me the opportunity to do something I did not have time to do earlier on - to thank Commissioner Verheugen and Mr Solana for the excellent cooperation with their staff, who were available for discussions and from whom I learnt a great deal. This had a very positive effect on the report.
I would also like to thank the all the committee members, particularly the committee chairman and rapporteur for the other report, Mr Saryusz-Wolski. We occasionally sent notes to each other, like schoolboys, when we had overlapping issues in our reports, in order to achieve the same wording. That also worked very well.
I would like to add three points:
First in English, since some of the speakers addressed the question of the Irish referendum.
On the legend of militarisation: my report contains a full list of arms control and disarmament proposals - a whole page of it. Secondly, the Lisbon Treaty retains the right of every Member State to stay away from EU missions, especially military missions. This right is not infringed by the Lisbon Treaty in any way. It was very interesting to hear self-proclaimed advocates of NATO expressing their fear for the independence of neutral Ireland as part of the ESDP. I think that was very interesting.
A final point, which Mr Pflüger mentioned, relates to the issue of parliamentary scrutiny: I do not know whether this was a deliberate misunderstanding, but the text that occurs in both Mr Saryusz-Wolski's report and my own does not preclude groups having access to confidential information. The formulation is an open one. Here in Parliament, we must first do our homework in order to develop some kind of negotiating position in relation to the Council. What level of security clearance do we want to grant to how many Members? It may well be that we say that all groups are granted a certain level, and some groups another level, and so on. We will have to develop that ourselves first, and neither of our proposals prevents the groups from participating in this.
I do not know whether this was a deliberate misunderstanding, or if the text was so unintelligible - I do not think it was - but we should first sit down together here in Parliament and develop our own negotiating position in relation to the Council.
The debate is closed.
The vote will take place on Thursday, 5 June 2008.
Written statements (Rule 142)
I would like to stress the significance of this report and to thank the rapporteur for having included all my suggestions in the final text. In the context of the ratification of the Lisbon Treaty and of the future competences of the European Parliament, it is necessary to sum-up the operations of the Common Foreign and Security Policy and to draft its priority objectives for 2008 and 2009.
The reinforcement of the European Neighbourhood Policy must be a major objective for 2008. Regarding the quality of rapport on the Black Sea Region Cooperation issues, I would like to stress the importance of its development in the near future. If 2007 was the year of laying down EU policy regarding this space, 2008 must focus on the practical application of the Black Sea Synergy. It is also very important to mobilise all efforts for the successful and fastest possible implementation of the Nabucco energy project, as well as resolve the conflicts in the region.
Finally, the West Balkan countries and their proximity to the EU must also be a priority in EU Foreign Policy. Out of the series of issues that must be thoroughly monitored in this region, I would like to underline the need for effectively protecting the rights of minorities, including the rights of Romanian speakers.
in writing. - (PL) To begin with I would like to congratulate Mr Saryusz-Wolski on preparing a very good report. I would like to highlight a few of the ideas we encounter when reading this report. The most disturbing of these is the growing dependence of the EU on energy supplies from countries that are unstable and undemocratic. We find an absolute lack of coordination in the signing of bilateral energy agreements by Member States that threaten the interests of and place question marks over EU strategic projects. Actions of this type taken by certain Member States are significantly diluting the bargaining power of the European Union and its efforts to set up a common foreign policy.
I would like once again to emphasise the strategic significance of the Nabucco pipeline for the EU's energy security, and to call on the European Commission and the Council to apply every effort to step up work on this project.
With reference to the two-day conference devoted to European Neighbourhood Policy that I am co-organising during the current Parliamentary session, I would like to stress the importance of actions aimed at reinforcing this policy. The continuation of unresolved conflicts in countries covered by the ENP constitutes a serious challenge to EU security.
To sum up, I feel that reinforcing an eastern neighbourhood policy and putting an end to the provocation of conflicts beyond our eastern border, along with ensuring energy security, should be the EU's foreign policy priority.
in writing. - The report reflects correctly our opinions on the evolution of the CFSP in the future. The CFSP is a crucially important element in the EU's foreign policy. I would like to welcome the improvements brought by the Lisbon Treaty regarding external actions. Its implementation would make the CFSP more efficient and more coherent. The new posts created by the Treaty could give a greater visibility to the EU, but I believe it is essential to define the different roles in order to ensure that their different functions contribute to the coherence and efficiency of the CFSP.
If we want the EU to be an active force for international peace and stability, we must have all the necessary tools and instruments at our disposal; but to achieve this, more political will from the Member States is needed.
The EU presence in the globe is widening, and we can find EU missions all over the world. By helping to build security and stability in the wider world, the EU is also helping to make life safer for her own people. This is the best way to defend its security and promote its values.
In my opinion these are steps in the right direction.
I support the report that has been presented. In my view, it is a balanced and non-confrontational document.
An evaluation of the EU's foreign policy is particularly necessary at present, especially in the context of the changes proposed in this area by the Lisbon Treaty. I have no doubt that this Treaty, by buttressing the role of the High Representative, will enable a more far-sighted and long-term strategy to be practised in EU foreign policy. The fact that the European Union as a whole is based on common values means that these same values must be reflected in its common foreign and security policy. This is the only approach that will give the EU credibility in the international arena. The CFSP demands, on the one hand, political unity among the Member States and, on the other hand, respect for the principles of solidarity, especially in the building of new EU political strategies.
I therefore share the regret and concern expressed in the report at the lack of progress in building a common European energy policy. I am also unable to accept the fact that some Member States are concluding individual, bilateral agreements for energy supplies from Russia. This is significantly weakening the bargaining position of the European Union as a whole and its efforts to build a common energy policy. This is all the sadder inasmuch as not so very long ago these very States were criticising individual visa agreements with the United States, accusing Central European States that had concluded such agreements of weakening the common European visa policy.
Mr President, the European Union is becoming a global player in the world arena, and the best proof of this is the geography of Community involvement. You only need to refer to the Council's operational decisions of 2007 and early 2008 mentioned in Mr Kuhne's report: the police mission in Afghanistan, the military operation in Chad, the reconfiguration of troops in Bosnia and the preparation for missions in Kosovo and Guinea-Bissau.
Unfortunately, the world geography of involvement is not going hand in hand with the elimination of deficiencies that have been evident for some time now, in the form of a lack of a civil peace corps in the EU, transport shortages and uneven commitment by individual countries.
In the light of information that has recently been received, a new dimension needs to be introduced into the debate on European security. I am talking about the security of European institutions in Brussels, Luxembourg and Strasbourg. The unmasking of terrorist groups that have chosen EU institutions as the target for their attacks means that the issue of security has ceased to be a theoretical one. It forces us to re-evaluate our current principles. We are aware that the European Parliament is by nature easily accessible, and it is difficult to find a golden mean between the openness of this institution and heightened security demands. This is, however, becoming a necessity, which should be reflected in the budget for 2009. This matter is not as weighty as other problems covered by the report, but it does deserve attention.
in writing. - (ET) Ladies and gentlemen, effective foreign and security policy cannot be made by Member States individually. A bilateral approach on energy and foreign policy issues has a destructive influence on how seriously we are taken. It is unacceptable that the weight of the European Union in international relations has hitherto often been less than that of certain Member States. The European Union must speak to the world's large countries, especially the Russian Federation, with one voice which proceeds from the common interest of all 27 Member States. Only then will we be viewed as an equal partner both in America and Asia.
I welcome the fact that Mr Saryusz-Wolski's report highlights strengthening European Neighbourhood Policy as the main objective for 2008. The European Neighbourhood Policy East Conference which is being held in the European Parliament today and tomorrow shows that we take our own objective seriously. Action in the fields of democratising our neighbours and resolving conflict is urgently needed for European Union security. We must help Moldova resolve the Transnistria conflict.
As the Chair of the Moldova delegation I must also note that the prospect of European Union membership is of great importance for both Moldova and Ukraine. That possibility is the driving force behind economic reforms and democratisation. It will of course take time to comply with the three Copenhagen criteria, although Moldova and Ukraine have shown themselves ready for European development. The fourth Copenhagen criterion, namely the EU's capacity to absorb, should not in any circumstances be a barrier to the accession of these two European countries to the European Union. There is no question that enlargement must continue.
in writing. - (FI) My thanks go to the rapporteur for an excellent, comprehensive report. I agree with him that it is important for the Union's Common Foreign and Security Policy to focus over the years to come more steadily on the development of structures and procedures to enable the Union to react faster and more effectively to international crises. Civil crisis management, peacekeeping and the protection of human rights are the cornerstones of the CFSP.
With the Treaty of Lisbon the EU's external policy will have a new leading figure in the shape of the High Representative of the Union. The changes the Treaty will bring with it will be an opportunity for shaping a more effective, more coherent foreign and security policy. The EU needs to speak and act more consistently in the world arenas.
I hope, however, that in its future annual reports Parliament will adopt a firmer position on a more coherent, stronger role for the EU in the United Nations. The EU is an economic and political superpower. Over the years the Union has seen its importance grow internationally and its main mission now must be to build a global organisation which respects people and the environment.
The EU must invest time and energy in the Mediterranean, Baltic and Black Sea regions to develop economic cooperation, political stability and democracy there. More resources in the future will be needed to implement the Baltic Strategy, increase cohesion in the region and solve its environmental problems. Support for, and closer integration with, the Black Sea region as part of the EU's Neighbourhood Policy will be a means of increasing political stability both in the EU and more widely in the Black Sea area.
The Kuhne Report on the application of the European and PESA Security Strategy is well-structured, taking into account that it identifies real issues and offers possible solutions. I think that this kind of operational "checklist” approach will facilitate the monitoring of the progress. In terms of content, I would like to make the following notes:
1. They should mention the European College of Security and Defence which plays an important role in the development of a common agreement of PESA by means of the training provided on a strategic level, especially in the context in which the chairperson of SEDE, von Wogau, sent a letter addressed to SG/HR Solana in which he showed support for the activity of ESDC.
2. The declaration regarding EU-NATO relations could have comprised a stronger message, in light of the Declaration of Bucharest adopted at the NATO summit.
3. They could have mentioned the importance of the strategic partnership between the EU and NATO. The statement according to which "a stronger European Union will contribute to the common security” might be combined with the principle of indivisibility of the allies' security, which is thus extended upon the EU.
in writing. - The report of Mr Saryusz-Wolski reaffirms the European Union's commitment to the UN Millennium Development Goals, but this phrase in itself has become a little shallow, as it is being used lavishly in the EU development policy discourse, when very little progress is actually made and the MDGs are still beyond our reach.
Of all the Member States only Denmark, Luxembourg, the Netherlands and Sweden are contributing more than 0.7% of their GDP to Official Development Assistance, although the 0.7% target was adopted as early as October 24, 1970 within the International Development Strategy for the Second United Nations Development Decade.
I am convinced that ensuring the credibility of the EU as a global player should be a significant part of the Common Foreign and Security Policy. Fulfilling the commitments that we have taken would be an excellent start.
The EU and its Member States must transform the verbose declarations reaffirming their commitments into harmonised and collectively effective action. In my opinion this can only be achieved when pooling resources and establishing one single EU institution responsible for the accumulation, allocation and disbursement of the Official Development Assistance.
in writing. - (FI) With the Treaty of Lisbon the EU will become militarised, as the Common Foreign and Security Policy will incorporate an extra component in the shape of a common security and defence policy. It will make it harder for non-aligned countries to retain their non-aligned status. That will be the case when the Member States place themselves under an obligation to increase their military expenditure. That will be the case when a new military hard core is created for the EU: permanent, structural cooperation. That is to get under way during this French Presidency.
Mr Saryusz-Wolski's report is unfortunately in favour of the militarisation of the EU. The report's emphasis on energy security is also very aggressive from Poland's very one-sided view.